DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach either individually or in combination, the informing the UE by the MME that an offloading opportunity has been independently identified (as remarked by the applicant in the remarks filed on 4/7/2021) and receiving a packet data network service advertisement request message and the message includes an access point name, wherein the packet data network service advertisement request message comprises an indication of one or more of: a security header type, a services advertisement type, or a packet data network type.
Prior Art Jamadagni et al. (US Publication 2014/0241317 A1) teaches, As long as the UE can achieve connectivity of two different eNBs, better load balancing and offloading opportunities can be leveraged (see paragraph 37) and sending an offloading request to a Mobility Management Entity (MME) by a Serving-eNB (S-eNB) to initiate path switching of the user plane bearer/tunnel through the T-eNB. Furthermore, the method includes receiving an offloading command from the MME by the eNB-1 (see paragraph 37).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466